DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: Applicants invention as a whole, as currently presented is found to be allowable as the claimed subject matter has not been found in either the patents or non-published literature.  Applicants claims as a whole has been allowed and encompassed the following subject matter.  “A mobile computing device comprising: a user input device; a controller operably connected to the user input device, the controller configured to execute instructions to perform operations comprising: receiving, from the user input device, data indicative of a user-selected sensitivity for obstacle avoidance by an autonomous cleaning robot, and initiating transmission of the data indicative of the user-selected sensitivity to the autonomous cleaning robot such that the autonomous cleaning robot initiates an obstacle avoidance behavior to avoid an obstacle on a portion of a floor surface based on imagery captured by an image capture device of the autonomous cleaning robot and the user- selected sensitivity.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner




/BHAVESH V AMIN/Primary Examiner, Art Unit 3664